IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DANIEL J. SPELLMAN AND MARGARET          : No. 362 WAL 2017
SPELLMAN,                                :
                                         :
                  Petitioners            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
BENJAMIN MOORE & CO.,                    :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.